Citation Nr: 1419999	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, Iowa



THE ISSUE

Entitlement to payment of or reimbursement for expenses resulting from unauthorized medical treatment provided to the Veteran by Jefferson County 
Health Center and by University of Iowa Hospital and Clinics on July 12, 2011.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 administrative decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Iowa City, Iowa that denied payment for expenses resulting from unauthorized medical treatment provided to the Veteran on July 12, 2011.

The claim was originally filed by Jefferson County Health Center and University of Iowa Hospital and Clinics as claimants for payment; the appeal has been pursued by the Veteran as the appellant seeking payment or reimbursement.

In June 2012 the Veteran testified in a hearing before the undersigned Veterans Law Judge that was held at the VA Regional Office (RO) in Des Moines, Iowa ("Travel Board" hearing).  A transcript of the hearing is of record.

During his hearing, the Veteran stated that Jefferson County Health Center was no longer seeking payment for emergency room charges, but he was still being billed for ambulance service (which was also provided by Jefferson County Health Center) and for treatment at the University of Iowa burn clinic.


FINDINGS OF FACT

1.  The Veteran received emergency medical transportation and treatment by Jefferson County Health Center and University of Iowa Hospital and Clinics on July 12, 2011.

2.  The services provided to the Veteran were not authorized by VA.

3.  The Veteran had not received health care services by VA during the 24-month period prior to July 12, 2011.
CONCLUSION OF LAW

The requirements for payment of or reimbursement for expenses arising from emergency medical transportation and treatment provided to the Veteran by Jefferson County Health Center and by University of Iowa Hospital and Clinics on July 12, 2011, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The present claim was filed by Jefferson County Health Center and University of Iowa Hospital and Clinics as claimants; the appeal has been pursued by the Veteran as the appellant Perry Memorial Hospital as claimant, and the appeal has subsequently been pursued by the Veteran.  Following the Veteran's Notice of Disagreement (NOD) in September 2011 the VAMC readjudicated the claim de novo in October 2011 and again in December 2011, both of which detailed the reason why his claim was denied.   The Veteran had ample opportunity to respond before the case was certified to the Board for appellate review.  

As noted in the Introduction, the Veteran was afforded a hearing before the Board in support of his appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the claimant and asked specific questions directed at identifying whether the Veteran met the criteria for payment or reimbursement under the applicable statutes and regulations.  Additionally, the Veteran volunteered his treatment history and symptoms during the period for which payment or reimbursement is claimed.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

The Veteran has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal, and all relevant medical records - in this case, the records from the providing hospitals documenting the medical treatment for which payment or reimbursement is claimed - have been obtained.  The Veteran has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence.  

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  

Applicable Laws and Regulations

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for  use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

Effective from February 1, 2010, Congress has significantly amended 38 U.S.C.A. § 1725.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  

Evidence and Analysis

The Veteran has no service-connected disabilities.   Accordingly, payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 may not be considered.  

Turning to the question of reimbursement for charges pursuant to the Millennium Bill Act, treatment records from Jefferson County Health Center show the Veteran presented to the emergency room on July 12, 2011, with burns to the head, neck 
and arms that were incurred in a trash fire.  The burns were categorized as second-degree burns that affected about 15 percent of his total body surface.  After being stabilized at that facility he was transferred by ambulance to the burn unit at University of Iowa Hospital and Clinics for further treatment.

The VAMC denied the claim based on a determination that the Veteran had not received any VA health care services during the 24 month period prior to the emergency services claimed; accordingly, the condition listed in 38 C.F.R. § 17.1002(d) is not met.

In his correspondence to VA and his testimony before the Board the Veteran admits he had not been treated by VA during the 24 months prior to his emergency charges claimed, because he was essentially healthy and did not need any medical treatment.  He argues that he was unaware of the 24-month requirement, and he complains that VA should have informed him of the requirement earlier.  He also asserts that he told the emergency room staff at Jefferson County Health Services that he wanted to be transferred to the VAMC but was taken by ambulance to the University of Iowa burn unit over his objections.  He also asserts that the VAMC is not equipped to handle burn patients, so legally he had to be transported to University of Iowa burn clinic rather than the VAMC.  Further, since the VAMC sends its burn patients to the University of Iowa for treatment it essentially makes no practical difference that he was transported directly to that hospital rather than to the VAMC.  

On review of the medical and lay evidence of record the Board finds the Veteran clearly had not received any VA health care services during the 24 month period prior to the emergency services claimed.  Accordingly, the condition listed in 38 C.F.R. § 17.1002(d) is not met, and because at least one of the enumerated conditions is not met reimbursement under the Millennium Bill Act is precluded. Melson, 1 Vet. App. 334.

The Board acknowledges the Veteran's argument that he was not aware of the eligibility provision of the Millennium Bill Act that caused his claim to be denied.  However, the United States Court of Appeals for Veterans Claims, citing to an opinion by the United States Supreme Court, has held that anyone dealing with Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).   

To the degree that the Veteran is attempting to raise equitable arguments of promissory estoppel and detrimental reliance, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith (Edward) v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In sum, based on the evidence and analysis above the Board concludes that payment of or reimbursement for emergency medical transportation and treatment under 38 U.S.C.A. § 1725 (Millennium Bill Act) is prohibited by the plain meaning of the law.  Accordingly, the claim must be denied.   

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to payment of or reimbursement for expenses resulting from unauthorized medical transportation and treatment provided to the Veteran by Jefferson County Health Center and by University of Iowa Hospital and Clinics on July 12, 2011, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


